Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
	Claims 7 and 13 are objected to as they are missing a period at the end of each claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 10-12 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (CN-105778891).  A machine translation of the description section is also included with this Office action and relied upon in certain citations. 
Claims 1 and 4: Lin et al. teaches compounds which may be employed as hole injection and hole transport materials in organic light-emitting diodes (paragraph 0011 of the machine translation and device examples 1-22).  The inventive compounds taught therein satisfy general formula 1 as taught in paragraph 0011 of the original document.  In this formula, ring systems A1 and A2 are taught to include those ring systems taught in paragraphs 0018-0019.  Explicitly taught compounds 1-68 are taught on pages 10-18.  Compounds 50 and 51 satisfy all of the limitations of chemical formula A of claim 1 and compounds 52-55 satisfy all of the limitations of chemical formula B of claim 1.  As applied to chemical formula A, compound 50, whose structure is 
    PNG
    media_image1.png
    146
    237
    media_image1.png
    Greyscale
has variables A1 and A2 equal to a benzene ring, variable M equal to O, variable E equal to a benzene ring, variables R1 and R2 equal to a polycyclic ring system, variables s1 and s2 equal to 1, variables L3 and L6 equal to single bonds, variables p1, p2, r1, and r2 equal to 1, variables L1, L2, L3, and L4 equal to single bonds, two of 1-Ar4 equal to p-isopropylphenyl, and the other two of variables Ar1-Ar4 equal to dibenzofuranyl.
As applied to chemical formula B, compound 52, whose structure is 
    PNG
    media_image2.png
    146
    225
    media_image2.png
    Greyscale
has variables A1 and A2 equal to a benzene ring, both variables M equal to O, variables E and F equal to a benzene ring, variables R1 and R2 equal to a polycyclic ring system, variables s1 and s2 equal to 1, variables L3 and L6 equal to single bonds, variables p1, p2, r1, and r2 equal to 1, variables L1, L2, L3, and L4 equal to single bonds, two of variables Ar1-Ar4 equal to p-isopropylphenyl, and the other two variables Ar1-Ar4 equal to dibenzofuranyl.  Given the teachings in paragraph 11 of the machine translation, one having ordinary skill in the art would have at once envisaged preparing an organic light-emitting diode where any one of the explicitly taught compounds of Lin et al., including any one of compounds 50-55 as a hole injection or a hole transport material in the manner taught in device examples 1-22, thereby anticipating claims 1, and in the case where the compounds are employed as a hole transport material, anticipating claims 1 and 4.
Claims 2 and 3: In compounds 50-55 above, variables A1, A2, E and F are all equal to an aromatic hydrocarbon ring having 6 carbon atoms (benzene), thereby anticipating claim 2 and structural formula 10 of claim 3 with variable m equal to 4 and all R groups equal to hydrogen.
Claim 5: In compounds 50-55 above, all linkers L1-L6 are equal to single bonds, thereby anticipating claim 5.
Claim 10: The rejection of claim 1 above can be applied in the rejection of claim 10.  Specifically, compounds 50-55 of Lin et al. satisfy chemical formula D1 (compounds 50 and 51) and chemical formula D2 (compounds 52-55) of claim 10 with variable z1 is equal to zero in all cases and variables x1 and y1 are equal to 1 in all cases.  The other variables in chemical formulae D1 and D2 correspond in the same manner as chemical formulae A and B of claim 1.
Claim 11: In compounds 50-55 of Lin et al., all variables A31, A32, E1 and F1 are equal to a benzene ring, thereby anticipating claim 11.
21 and L32 are equal to single bonds in compounds 50-55 of Lin et al., thereby anticipating claim 12.
Claim 14: The organic light-emitting diodes exemplified by Lin et al. further comprises at least a hole injection layer, an electron transport layer, an electron injection layer, and an emission layer, thereby anticipating claim 14.
Claim 15: The exemplified light-emitting devices taught by Lin et al. teach vacuum evaporation (deposition) of the organic layers present in the device, thereby anticipating claim 15 (see paragraphs 0153-0160 of the machine translation).
Claim 16: The preparation of OLEDs for flat display devices is at once envisaged given the teachings of Lin et al.  OLEDs are inherently flat display devices.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (CN 105778891), as applied to claim 1 above.
1 and Ar2 include the structures taught in paragraphs 0033 and 0034.  Many of the structures shown in these two paragraphs are aromatic ring systems which satisfy the limitations of claim 6.  Lin et al. is not limited only to the specific compounds taught therein.  That is to say, any one of compounds 50-55 could be modified such that the dibenzofuran groups are replaced with an aromatic hydrocarbon group selected from those taught in paragraphs 0033-0034.  Such a selection satisfies the limitations of claim 6. 
Claims 8 and 9: While Lin et al. does not explicitly teach a compound which satisfies the structural limitations of claims 8 and 9, compounds which satisfy these limitations are obvious to one having ordinary skill in the art given the overall teachings of Lin et al.  Specifically, Lin et al. teaches that ring systems A1 and A2 are independently selected from those groups recited in paragraph 0019.  The last 5 groups shown in paragraph 0019, when employed as either A1, A2, or both satisfies the condition that one or two of rings E and F is comprised of an unsubstituted heteroaromatic ring having 5 carbon atoms, thereby satisfying claims 8 and 9.

Allowable Subject Matter
Claims 7 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Lin et al. does not teach with sufficient specificity the compounds presented in claims 7 and 13.  It should be noted that at least some of the compounds recited in claims 7 and 13 are known in the prior art, such as but not limited to Pyo et al. (US 2017/0133600, cited on Applicants information disclosure statement, filed on 3/11/21).  However, the compounds taught by Pyo et al. are explicitly taught as being employed in the light-emitting layer.  No teaching or suggestion to employ the compounds of Pyo et al. as a hole injection or a hole transport material is provided by Pyo et al.  The materials which may be employed in such layers as taught by Pyo et al. include materials which are mutually exclusive from those taught in the light-emitting layer.  Other prior art teachings which teach these compounds can be found on the attached PTO-892 form.  The attached references all suffer from the same deficiencies as Pyo et al. above.  
Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766